DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/27/2022 has been entered.

Response to Amendment
3.	The amendment(s), filed on 05/27/2022, have been entered and made of record. Claims 1, 19-20, 23-32 and 34-54 are pending. 


Allowable Subject Matter
4.	Claims 1, 19-20, 23-32 and 34-54 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…operate an autofocus function in a first imaging mode in response to detecting an operation of touching the movable display object when the movable display object is in an initial predetermined position of the plurality of predetermined positions in the touch GUI; instruct an image sensor to begin capturing one or more images in a second imaging mode associated with a second predetermined position along the movement path in response to detecting an operation of moving the movable display object in the touch GUI to the second predetermined position; and instruct the image sensor to stop capturing the one or more images in the second imaging mode in response to the movable display object moving from the second predetermined position toward the initial predetermined position, wherein the second imaging mode associated with the second predetermined position is different from the first imaging mode associated with the initial predetermined position…” and used in combination with all of the other limitations of claim 1.

7. 	Regarding claim 19, the prior art does not teach or fairly suggest “…operating an autofocus function in a first imaging mode in response to detecting an operation of touching the movable display object when the movable display object is in an initial predetermined position of the plurality of predetermined positions in the touch GUI; and instructing an image sensor to begin capturing one or more images in a second imaging mode associated with a second predetermined position along the movement path in response to detecting an operation of moving the movable display object in the touch GUI to the second predetermined position; and, instructing the image sensor to stop capturing the one or more images in the second imaging mode in response to the movable display object moving from the second predetermined position toward the initial predetermined position, wherein the second imaging mode associated with the second predetermined position is different from the first imaging mode associated with the initial predetermined position…” and used in combination with all of the other limitations of claim 19.

8. 	Claims 23-26, 31, 34, 36-43 and 45 depend on allowable claim 19. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 20, the prior art does not teach or fairly suggest “…operating an autofocus function in a first imaging mode in response to detecting an operation of touching the movable display object when the movable display object is in an initial predetermined position of the plurality predetermined positions in the touch GUI; instructing, by a processor, an image sensor to begin capturing one or more images in a second imaging mode associated with a second predetermined position along the movement path in response to detecting an operation of moving the movable display object in the touch GUI to the second predetermined position; and, instructing the image sensor to stop capturing the one or more images in the second imaging mode in response to the movable display object moving from the second predetermined position toward the initial predetermined position, wherein the second imaging mode associated with the second predetermined position is different from the first imaging mode associated with the initial predetermined position…” and used in combination with all of the other limitations of claim 20.

10. 	Claims 27-30, 32, 35 and 46-54 depend on allowable claim 19. Therefore, the dependent claims are also held allowable.

11. 	Regarding claim 44, the prior art does not teach or fairly suggest “…the autofocus function operates in a first imaging mode in response to detecting an operation of touching the movable display object when the movable display object is in an initial predetermined position of the plurality of predetermined positions in the touch GUI; and instruct the image sensor to begin capturing one or more images in a second imaging mode associated with a second predetermined position along the movement path in response to detecting an operation of moving the movable display object in the touch GUI to the second predetermined position; and instruct the image sensor to stop capturing the one or more images in the second imaging mode in response to the movable display object moving from the second predetermined position toward the initial predetermined position, wherein the second imaging mode associated with the second predetermined position is different from the first imaging mode associated with the initial predetermined position…” and used in combination with all of the other limitations of claim 44.

12. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Lv et al. (US Patent 10,719,163) discloses the electronic device comprising: an obtaining unit for obtaining a switch instruction; a mode switching unit for switching from a first mode to a second mode, or from the second mode to the first mode, according to the switch instruction, wherein the mode switching unit detects a touching operation on a second predetermined area of the touch screen of the electronic device, wherein the second predetermined area is an area other than the object display area on the touch screen, and the mode switching unit switches from the first mode to the second mode in response to the mode switching unit detecting a touching operation of the second predetermined area.
 	Masuoka et al. (US Patent 10,462,278) discloses the unlock operation in the first display mode, the second display mode, and the third display mode is initiated by sliding the lock release icon.


Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/30/2022